DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  At the end of claim 2 (lines 4 – 5), the term “and the installation portion” appears to be redundant and should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agea et al. (WO 2019/020772).
	As for claim 1, Agea et al. disclose a vehicle lower part structure comprising: a case that is provided on a lower side of a vehicle, in which a battery (102) is installed on an installation portion (2, see page 10, lines 20 – 26), a flow path (4) for a refrigerant is provided on a lower side of the installation portion in a vehicle up-down direction, and heat is exchangeable between the battery and the refrigerant; and a protector (6) provided so as to be separated downward from the flow path in the vehicle up-down direction (note cavity 8).
	As for claim 2, Agea et al. further disclose a flow path constituted by a flow path constituent member (4) that is provided on the lower side of the installation portion in the vehicle up-down 
	As for claim 3, Agea et al. further disclose the protector connected to the case on a side of the flow path in a direction intersecting a vehicle front-rear direction (see Figs. 4 – 8; page 8, line 31 – page 9, line 5; and page 10, lines 23 – 28).
As for claim 4, Agea et al. further disclose a reinforcing portion (104, 114) that is provided on the installation portion and that reinforces the case, wherein the protector is connected to the reinforcing portion (see Figs. 4 – 8; page 8, line 31 – page 9, line 5; and page 10, lines 23 – 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Katy M Ebner/               Primary Examiner, Art Unit 3618